Citation Nr: 0316586	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  97-29 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a thoracic spine 
strain.

Entitlement to service connection for a cervical spine 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a thoracic spine disorder and 
for a cervical spine disorder.

The veteran testified before a Veterans Law Judge at a 
hearing held at the VA central office in April 1999.  The 
Board remanded the claims in June 1999 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record reasonably shows that a thoracic 
spine strain is related to service.

3.  The evidence of record reasonably shows that a cervical 
spine strain is related to service.


CONCLUSIONS OF LAW

1.  A thoracic spine strain was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.310 (2002).

2.  A cervical spine strain was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
to assess his claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a November 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records are silent with regard to complaints 
or treatment related to cervical or thoracic spine disorders.

VA treatment notes from March 1987 through December 1994 are 
silent with regard to treatment for complaints related to 
cervical or thoracic spine disorders.

A July 1996 VA examination report noted that the veteran 
complained of pain in the lower portion of the neck and the 
upper thoracic spine.  The diagnosis was possible 
degenerative arthritis of the upper dorsal vertebral joints.  
X-rays of the lower cervical and dorsal spines were ordered.  
A July 1996 VA examination x-ray report noted normal 
examinations of the cervical and thoracic spines.

A June 1998 VA cervical spine x-ray report indicated that the 
examination did not reveal any definite evidence of acute 
bony injury or significant abnormality.

The veteran testified before a Veterans Law Judge at a 
hearing held at the central office in April 1999.  The 
veteran stated that he fractured his left clavicle in 
service.  He indicated that, as a result of that fracture, he 
could not sleep well on his left side, which caused pain in 
his spine.  He testified that the pain began in the cervical 
area and went down into the spine.

A May 1999 letter from the veteran's private chiropractor 
stated that he had been treating the veteran since September 
1998.  He indicated his opinion that the veteran's fractured 
left clavicle created an imbalance in the surrounding tissues 
and compensation, which resulted in the veteran's current 
thoracic and cervical spinal disorders.

An August 2001 VA treatment note indicated that the veteran 
reported being in a motor vehicle accident.  He reported pain 
in his neck.  The diagnosis was mild cervical strain.  An 
August 2001 VA cervical spine x-ray report showed that the 
cervical vertebrae and intervertebral disc spaces and 
atlanto-axial joint were normal.  Intervertebral soft tissue 
was also noted to be normal.

A January 2003 VA fee basis examination report noted that the 
veteran reported that he was fully loaded with combat gear 
during service in the 1980s.  He indicated that he had 
recurrent neck and back pain for the next two years.  The 
examiner reviewed the veteran's history in depth.  In 
addition, the examiner reviewed the veteran's medical 
records, including those in the claims folder, and reported 
the examination findings.  The diagnoses were as follows:

"1.  Thoracolumbar scoliosis with short right leg and 
intermittent muscle pain and spasm due to stress placed 
on muscles supporting his curve.  There is no evidence 
of disc disease or other abnormalities that I can find 
on this examination.

2.  Mild cervical strain with certain movement as noted 
on physical examination secondary to #1."

The examiner went on to state that he did "not think that 
[the veteran's] scoliosis was caused by service, [nor did he 
think] that his short right leg was caused by his service in 
the Army.  It is also not related to his service-connected 
clavicle disability.  His scoliosis appears to be a pre-
existing condition before his enlistment.  It is evident that 
[the veteran] probably did have pain when carrying very heavy 
loads due to the fact that he does have curvature of his back 
and is of small stature...and carrying machine guns and heavy 
objects of that nature are quite a load for a man of his 
stature."  In addition, the examiner indicated that the 
veteran's "cervical spine condition is part of his scoliotic 
curve and is therefore not caused by service nor related to 
his service-connected clavicle disability."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service, the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service.  In the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the claims of entitlement to service connection for 
a thoracic spine strain and a cervical spine strain.  The 
reasons follow:

The Board finds that the veteran is currently diagnosed with 
thoracolumbar scoliosis with short right leg and intermittent 
muscle pain and spasm and mild cervical strain.  The question 
of whether the veteran's current diagnoses had their onset in 
or are otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The January 2003 VA fee basis examiner specifically noted 
that neither diagnosis could be directly attributed to 
service or to his service-connected left clavicle.  However, 
the examiner did note, with regard to the veteran's diagnosis 
of scoliosis, that the veteran had "intermittent muscle pain 
and spasm due to stress placed on muscles supporting his 
curve."  He went on to state that "[i]t is evident that 
[the veteran] probably did have pain when carrying very heavy 
loads due to the fact that he does have curvature of his back 
and is of small stature...and carrying machine guns and heavy 
objects of that nature are quite a load for a man of his 
stature."  The Board finds that these findings can be 
construed to indicate that an element of strain involving the 
cervical and thoracic portions of the spine is superimposed 
on the veteran's pre-existing condition, which may be 
attributed to his carrying heavy loads, and other physical 
stresses, during service.  Further, the Board finds that, 
although the examiner did not attribute the veteran's 
diagnosis of mild cervical strain directly to service, he 
noted in his diagnosis that it was "secondary to #1," with 
such being construed to be the diagnosis of "thoracolumbar 
scoliosis with short right leg and intermittent muscle pain 
and spasm."

In this instance, the Board finds the January 2003 VA fee 
basis examination report to be particularly probative with 
regard to the veteran's claims.  The Board notes that the 
January 2003 examiner reviewed the veteran's history in 
depth, reported the examination findings at length and 
reviewed the veteran's previous medical records.  He offered 
a reasoning for both his diagnoses and the opinions offered 
with regard to those diagnoses.  Based on his statements 
regarding the effects of service on the veteran's pre-
existent congenital disorders, it is reasonable to infer that 
a superimposed element of the disability (strain) involving 
the thoracic and cervical spine is attributable to service.  
Accordingly, resolving all doubt in favor of the veteran, 
service connection for a thoracic strain and a cervical 
strain is granted.


ORDER

Service connection for a thoracic spine strain is granted.

Service connection for a cervical spine strain is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

